NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-SEP-2020
                                            09:20 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


              STATE OF HAWAI#I, Plaintiff-Appellant, v.
               TROY D. BORGE, JR., Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CPC-XX-XXXXXXX)


              ORDER GRANTING MOTION TO DISMISS APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of Plaintiff-Appellant State of
Hawaii's July 6, 2020 Motion to Dismiss Appeal, the papers in
support, the record, and there being no opposition,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
           DATED:   Honolulu, Hawai#i, September 24, 2020.

                                    /s/ Derrick H.M. Chan
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge